DETAILED ACTION
Claims 1-16 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/16/2022, 05/11/2022, and 02/02/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 16 specifies a computer-readable medium. Given the broadest reasonable interpretation consistent with the specification and state-of-the-art at the time of invention, the full scope of “computer readable storage medium” covers both non-transitory tangible media (e.g., RAM, ROM, hard drive) and transitory propagating signals (e.g., carrier waves, signals) per se. Transitory propagating signals do not fall within the definition of a process, machine, manufacture or composition of matter and therefore must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.). The examiner suggests amending the claim to exclude transitory propagating signals, by adding a modifier, such as non-transitory to the claimed medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0026922 to Pekelny et al. in view of U.S. PGPubs 2017/0343811 to Mese et al.

Regarding claim 1, Pekelny et al. teach a method, comprising: at a computer system that is in communication with a display generation component (Fig. 12, par 0117-0121): 
displaying, via the display generation component, a view of a computer-generated environment (par 0047-0048, display a virtual reality scene in HMD device); 
while displaying the computer-generated environment and while the computer- generated environment does not include a visual representation of a first portion of a first physical object present in a physical environment in which a user is located, detecting first movement of the first physical object in the physical environment (par 0067, par 0135-0137, detect moving object entering user’s view area during display VR scene in HMD); 
in response to detecting the first movement of the first physical object in the physical environment (par 0067, par 0135-0137, detect moving object inter user’s view area in determine distance): 
in accordance with a determination that the user is within a threshold distance of the first portion of the first physical object and that the first physical object meets preset criteria (par 0067, par 0135-0137, detect moving object such as person pet within predetermine distance (Fig 8, par 0064-0065, par 0084, par 0155) which satisfy the user’s pre-defined condition (see Fig 8, par 0082-0085)), the preset criteria including a requirement related to a preset characteristic of the first physical object other than a distance of the first physical object from the user (Fig 8, par 0082-0084, define specified objects such my family, my pet, Sue Jones, and so on), changing an appearance of virtual content displayed at a position corresponding to a current location of the first physical object (Figs. 2-3, par 0040-0045, par 0134-0136, display a detected person in user’s HMD device when the detected person within user’s view distance satisfies the user’s pre-defined criteria (see Fig 8, par 0082-0085)); and 
in accordance with a determination that the user is within the threshold distance of the first physical object present in the physical environment surrounding the user and that the first physical object does not meet the preset criteria, forgoing changing an appearance of a portion of virtual content displayed at a position corresponding to a current location of the first portion of the first physical object (par 0134-0136, not display a detected person in user’s HMD device when the detected person within user’s view distance does not satisfy the user’s pre-defined criteria (see Fig 8, par 0082-0085)).  
But Pekelny et al. keep silent for teaching in accordance with a determination that the user is within a threshold distance of the first portion of the first physical object and that the first physical object meets preset criteria, the preset criteria including a requirement related to a preset characteristic of the first physical object other than a distance of the first physical object from the user, changing an appearance of a portion of virtual content displayed at a position corresponding to a current location of the first portion of the first physical object, without changing an appearance of a portion of the virtual content displayed at a position corresponding to a second portion of the first physical object, wherein the first portion of the first physical object and the second portion of the physical object are both part of an extent of the first physical object that is potentially visible to the user based on a field of view of the user for the computer-generated environment.

    PNG
    media_image1.png
    291
    257
    media_image1.png
    Greyscale

In related endeavor, Mese et al. teach in accordance with a determination that the user is within a threshold distance of the first portion of the first physical object and that the first physical object meets preset criteria (par 0043-0044, detect object such as person pet within predetermine distance (Fig 11, par 0067-0068) which satisfy the user’s pre-defined condition (see Fig 11, par 0046-0051)), the preset criteria including a requirement related to a preset characteristic of the first physical object other than a distance of the first physical object from the user (par 0046-0051), changing an appearance of a portion of virtual content displayed at a position corresponding to a current location of the first portion of the first physical object, without changing an appearance of a portion of the virtual content displayed at a position corresponding to a second portion of the first physical object (Figs 5-6 and 8-9, par 0058-0063, display part of person’s body with virtual part in the person physical location), wherein the first portion of the first physical object and the second portion of the physical object are both part of an extent of the first physical object that is potentially visible to the user based on a field of view of the user for the computer-generated environment (Fig 4, par 0039, par 0042, par 0051, par 0056-0057, the person in the view area of user).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Pekelny et al. to include in accordance with a determination that the user is within a threshold distance of the first portion of the first physical object and that the first physical object meets preset criteria, the preset criteria including a requirement related to a preset characteristic of the first physical object other than a distance of the first physical object from the user, changing an appearance of a portion of virtual content displayed at a position corresponding to a current location of the first portion of the first physical object, without changing an appearance of a portion of the virtual content displayed at a position corresponding to a second portion of the first physical object, wherein the first portion of the first physical object and the second portion of the physical object are both part of an extent of the first physical object that is potentially visible to the user based on a field of view of the user for the computer-generated environment as taught by Mese et al. to present virtual reality content on the display and present at least a portion of least one image from the camera on the display concurrently with presentation of the virtual reality content to apprise the user of objects-of-interest in the user's vicinity without cluttering the user's virtual experience with extraneous information pertaining to the physical environment.

Regarding claim 2, Pekelny et al. as modified by Mese et al. teach all the limitation of claim 1, and Mese et al. further teach wherein the first portion of the first physical object and the second portion of the first physical object are continuous portions of the first physical object (Figs 4-6, par 0058-0059). This would be obvious for the same reason given in the rejection for claim 1

    PNG
    media_image1.png
    291
    257
    media_image1.png
    Greyscale

Regarding claim 3, Pekelny et al. as modified by Mese et al. teach all the limitation of claim 1, and Mese et al. further teach wherein the portion of the virtual content displayed at the position corresponding to the first portion of the first physical object and the portion of the virtual content displayed at the position corresponding to the second portion of the first physical object include respective portions of the same virtual object (Figs 5-6, par 0058-0059, see virtual part 402, person part 408). This would be obvious for the same reason given in the rejection for claim 1.


    PNG
    media_image2.png
    286
    262
    media_image2.png
    Greyscale

Regarding claim 4, Pekelny et al. as modified by Mese et al. teach all the limitation of claim 1, and Mese et al. further teach wherein changing the appearance of the portion of virtual content displayed at the position corresponding to the current location of the first portion of the first physical object, without changing the appearance of the portion of the virtual content displayed at the position corresponding to the second portion of the first physical object includes: while maintaining display of the virtual content, applying a first visual effect to the portion of virtual content displayed at the position corresponding to the current location of the first portion of the first physical object, without applying the first visual effect to the portion of the virtual content displayed at the position corresponding to the second portion of the first physical object (Figs 5-6, par 0058-0059, see virtual part 402 with shade, person part 408). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 5, Pekelny et al. as modified by Mese et al. teach all the limitation of claim 1, and further teach wherein the preset characteristic of the first physical object includes a first characteristic that distinguishes between a person and non-person physical objects, and determining that the first physical object meets the preset criteria includes detecting presence of the first characteristic on the first physical object (Pekelny et al.: par 0083, par 0134-0137, detect predefine person for display, Mese et al.: par 0046-0048).

    PNG
    media_image3.png
    300
    460
    media_image3.png
    Greyscale

Regarding claim 6, Pekelny et al. as modified by Mese et al. teach all the limitation of claim 1, and further teach wherein the preset characteristic of the first physical object includes a second characteristic that is indicative of human speech coming from the first physical object as the first physical object is moving toward the user, and determining that the first physical object meets the preset criteria includes detecting the second characteristic at the location of the first physical object. (Pekelny et al.: Fig 6, par 0049, par 0083-0084, par 0134-0137, Mese et al.: par 0046-0048).

Regarding claim 7, Pekelny et al. as modified by Mese et al. teach all the limitation of claim 1, and further teach wherein the preset characteristic of the first physical object includes a third characteristic that distinguishes an animal from a person and non-person physical objects, and determining that the first physical object meets the preset criteria includes detecting presence of the third characteristic on the first physical object (Pekelny et al.: par 0083, par 0134-0137, detect predefine pet for display, Mese et al.: par 0046-0048).

Regarding claim 9, Pekelny et al. as modified by Mese et al. teach all the limitation of claim 1, and further teach wherein the preset characteristic of the first physical object includes a fifth characteristic that is indicative of occurrence of an event that requires the user's immediate attention, and determining that the first physical object meets the preset criteria includes detecting presence of the fifth characteristic on the first physical object (Pekelny et al.: par 00062-0064, detect alert-condition, Mese et al.: par 0046-0048,  emergency alert).

    PNG
    media_image4.png
    318
    417
    media_image4.png
    Greyscale

Regarding claim 10, Pekelny et al. as modified by Mese et al. teach all the limitation of claim 1, and further teach wherein the preset characteristic of the first physical object includes a sixth characteristic that is indicative of presence of an identifier object on the first physical object, and determining that the first physical object meets the preset criteria includes detecting presence of the sixth characteristic at a location corresponding to the first physical object (Pekelny et al.: Fig 4, par 0046-0048, par 0083, par 0134-0137, detect predefined wall for display, Mese et al.: par 0046-0048).

Regarding claim 12, Pekelny et al. as modified by Mese et al. teach all the limitation of claim 1, and further teach wherein the preset characteristic of the first physical object includes an eighth characteristic that is based on a match between a recognized identity of the first physical object and a first preset identity, and determining that the first physical object meets the preset criteria includes detecting the eighth characteristic meeting preset criteria (Pekelny et al.: par 0083, par 0113-0115, par 0134-0137, detect predefined person (match face or template) for display, Mese et al.: par 0046-0048).

Regarding claim 13, Pekelny et al. as modified by Mese et al. teach all the limitation of claim 1, and Pekelny et al. further teach wherein the computer-generated environment includes a virtual environment without concurrently including a representation of a physical environment surrounding the user (par 0035-0037, display a virtual environment before interact with physical environment through detection).

    PNG
    media_image1.png
    291
    257
    media_image1.png
    Greyscale

Regarding claim 14, Pekelny et al. as modified by Mese et al. teach all the limitation of claim 1, and further teach wherein the computer-generated environment includes an augmented reality environment that includes a representation of the physical environment P50304US1/063266-7701-US4 Preliminary Amendment DB2/ 41809490.2concurrently displayed with the virtual content, and wherein the change in appearance in the virtual content is displayed concurrently with a portion of the representation of the physical environment that is displayed via the display generation component in regions adjacent to the virtual content (Pekelny et al.: Fig 2, par 0038-0041, Mese et al.: Figs 5-6, par 0058-0059). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 15, Pekelny et al. teach a computer system, comprising: a display generation component; one or more input devices; one or more processors; and memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for (par 0058-0059, par 0145). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claim 16, Pekelny et al. teach a computer readable storage medium storing one or more programs, the one or more programs comprising instructions that, when executed by a computer system that includes a display generation component, and one or more input devices, cause the computer system to (par 0031, par 0168). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2020/0026922 to Pekelny et al. in view of U.S. PGPubs 2017/0343811 to Mese et al., further in view of U.S. Patent 10,725,308 to Trail

Regarding claim 8, Pekelny et al. as modified by Mese et al. teach all the limitation of claim 1, but do not explicitly teach wherein the preset characteristic of the first physical object includes a fourth characteristic that is based on a movement speed of the first physical object, and determining that the first physical object meets the preset criteria includes detecting a characteristic value of the fourth characteristic of the first physical object exceeds a preset threshold value.
In related endeavor, Trail teaches wherein the preset characteristic of the first physical object includes a fourth characteristic that is based on a movement speed of the first physical object, and determining that the first physical object meets the preset criteria includes detecting a characteristic value of the fourth characteristic of the first physical object exceeds a preset threshold value (col 16:5-32, “the controller 340 determines a number of times that the user (e.g., a reference point on the HMD) has been within the threshold distance from the object over a defined period of time. Responsive to the number being greater than a threshold value, the controller 335 instructs the dynamic attenuator 310 to allow light from the local area over an extended field of view larger than the identified field of view into the shell 305 and to the eye box 345. For example, the extended field of view can be between approximately 1.3 times and 3 times larger than the identified field of view, depending on the determined number of times. The extended field of view may be enlarged to include up to an entire field of view of the HMD. In one or more embodiments, the controller 335 can be configured to estimate a velocity of the user (e.g., speed and moving direction) and acceleration (e.g., changes in the speed and/or moving direction) to measure a rate of change of a distance between the object in the local area and the user. Based on the measurement, the controller 335 proactively predicts that the user would get within a threshold distance from the object (i.e., obstacle) and controls, via the dynamic attenuator 310, a size of the identified field view from where light from the local area is allowed into the HMD. If the rate of distance change is faster (e.g., above a threshold rate), the identified field view is larger and/or the threshold distance is larger, and vice versa. For example, if the user is moving fast toward the object—the threshold distance may be set such that it appears earlier to the user.”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Pekelny et al. as modified by Mese et al. to include wherein the preset characteristic of the first physical object includes a fourth characteristic that is based on a movement speed of the first physical object, and determining that the first physical object meets the preset criteria includes detecting a characteristic value of the fourth characteristic of the first physical object exceeds a preset threshold value as taught by Trail to estimate a velocity of the user (e.g., speed and moving direction) and acceleration (e.g., changes in the speed and/or moving direction) to measure a rate of change of a distance between the object in the local area and the user to proactively predict that the user would get within a threshold distance from the object (i.e., obstacle) and control, via the dynamic attenuator 310, a size of the identified field view from where light from the local area is allowed into the HMD to permit the user to engage with the virtual environment in a way that causes the user to forget important aspects of the user's real-world environment.

Regarding claim 11, Pekelny et al. as modified by Mese et al. teach all the limitation of claim 1, but do not explicitly teach wherein the preset characteristic of the first physical object includes a seventh characteristic that is based on a movement pattern of the first physical object, and determining that the first physical object meets the preset criteria includes detecting the seventh characteristic based on the movement pattern of the first physical object meets preset criteria.
In related endeavor, Trail teaches wherein the preset characteristic of the first physical object includes a seventh characteristic that is based on a movement pattern of the first physical object, and determining that the first physical object meets the preset criteria includes detecting the seventh characteristic based on the movement pattern of the first physical object meets preset criteria (col 16:5-32, “the controller 340 determines a number of times that the user (e.g., a reference point on the HMD) has been within the threshold distance from the object over a defined period of time. Responsive to the number being greater than a threshold value, the controller 335 instructs the dynamic attenuator 310 to allow light from the local area over an extended field of view larger than the identified field of view into the shell 305 and to the eye box 345. For example, the extended field of view can be between approximately 1.3 times and 3 times larger than the identified field of view, depending on the determined number of times. The extended field of view may be enlarged to include up to an entire field of view of the HMD. In one or more embodiments, the controller 335 can be configured to estimate a velocity of the user (e.g., speed and moving direction) and acceleration (e.g., changes in the speed and/or moving direction) to measure a rate of change of a distance between the object in the local area and the user. Based on the measurement, the controller 335 proactively predicts that the user would get within a threshold distance from the object (i.e., obstacle) and controls, via the dynamic attenuator 310, a size of the identified field view from where light from the local area is allowed into the HMD. If the rate of distance change is faster (e.g., above a threshold rate), the identified field view is larger and/or the threshold distance is larger, and vice versa. For example, if the user is moving fast toward the object—the threshold distance may be set such that it appears earlier to the user.”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Pekelny et al. as modified by Mese et al. to include wherein the preset characteristic of the first physical object includes a seventh characteristic that is based on a movement pattern of the first physical object, and determining that the first physical object meets the preset criteria includes detecting the seventh characteristic based on the movement pattern of the first physical object meets preset criteria as taught by Trail to estimate a velocity of the user (e.g., speed and moving direction) and acceleration (e.g., changes in the speed and/or moving direction) about moving pattern to measure a rate of change of a distance between the object in the local area and the user to proactively predict that the user would get within a threshold distance from the object (i.e., obstacle) and control, via the dynamic attenuator 310, a size of the identified field view from where light from the local area is allowed into the HMD to permit the user to engage with the virtual environment in a way that causes the user to forget important aspects of the user's real-world environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/            Primary Examiner, Art Unit 2616